Citation Nr: 0004443	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 932	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from October 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision of the 
Columbia, South Carolina, regional office (RO).  In that 
rating action, the RO denied the veteran's claim for a total 
disability rating based upon individual unemployability due 
to service-connected disability.  


FINDING OF FACT

The veteran's service-connected disability, defined as post-
operative status, subtotal gastrectomy and vagotomy for 
peptic ulcer with mild to moderate residuals, including 
dumping syndrome and secondary anemia (which is evaluated as 
60 percent disabling), renders him incapable of securing or 
following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341. 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

According to service medical records included in the claims 
file, in October 1944, after having complained of stomach 
discomfort for several months during service, the veteran was 
diagnosed as having chronic gastritis.  He was returned to 
duty later that month.  The separation examination, which was 
conducted in November 1945, noted the veteran's history of 
nonspecific gastric complaints and demonstrated that the 
veteran's history regarding his abdominal wall and viscera 
were suggestive of gastritis.  

The veteran was discharged from active military duty in 
November 1945.  By a January 1946 rating action, the RO 
granted service connection for stomach ulcers.  In addition, 
the RO assigned a noncompensable evaluation to this 
disability, effective from November 1945.  

VA medical records document that the veteran had been 
hospitalized for approximately one month between January and 
February 1951 with an initial diagnosis of a recurrent active 
duodenal ulcer with hemorrhage.  The discharge diagnosis was 
that of a peptic ulcer which had been treated and had 
improved.  Based on this evidence, the RO, by a March 1951 
rating action, assigned a 20 percent evaluation for the 
veteran's service-connected peptic ulcer, effective from 
January to February 1951; a temporary total rating, effective 
for one-and-a-half-weeks in February 1951; and a 20 percent 
evaluation, effective from March 1951.  

Post-service private medical records associated with the 
claims file show that the veteran underwent an anterior short 
loop gastroenterostomy in August 1955.  X-rays taken prior to 
the operation showed a grossly deformed duodenum with an 
ulcer niche.  Exploratory surgery conducted prior to the 
operation had revealed an "old sclerotic ulcer" on the 
posterior wall of the first part of the duodenum (adherent to 
the pancreas).  Three-quarters of the veteran's stomach was 
removed, excluding the ulcer, and an anterior short loop 
gastroenterostomy was performed.  The veteran was then placed 
on a soft, post-surgical diet and instructed to take frequent 
and smaller meals.  

Based on this evidence, the RO, by an October 1955 rating 
action, redefined the veteran's service-connected disability 
as post-operative peptic ulcer which was corrected by a 
subtotal gastrectomy.  Additionally, the RO granted a 
60 percent evaluation for this service-connected disability, 
effective from September 1955.  

Later in October 1955, the veteran was admitted to a VA 
hospital with complaints of abdominal cramping, vomiting, 
weakness, and a feeling of faintness after meals.  Inpatient 
records show that he was diagnosed with a subtotal gastric 
resection with mild dumping syndrome which was treated and 
improved.  The veteran was placed on a regimen which included 
the taking of five dry, smaller meals each day.  A subsequent 
special VA gastrointestinal (GI) examination conducted in 
July 1956 in connection with a claim that the veteran had 
filed for an increased rating of his stomach condition 
resulted in the same diagnosis.

The veteran's diet continued to be regulated.  A letter from 
a private physician dated in May 1957 indicated that the 
veteran had been placed on a special high-fat and high-
protein diet for his dumping system following the partial 
gastrectomy.

Other private medical records in the claims file demonstrated 
that the veteran continued to have gastrointestinal problems 
following his partial gastrectomy.  In November 1958, the 
veteran was admitted to a hospital after first being seen at 
its emergency room for an acute massive upper 
gastrointestinal (GI) hemorrhage.  It was noted in these 
records that the veteran had experienced several such 
episodes since his partial gastrectomy.  After considering 
alternative forms of surgery (a secondary gastrectomy or a 
transthoracic vagotomy), the veteran's physician performed 
the latter procedure in November 1958.  The diagnosis before 
and after surgery was a marginal ulcer.  By a January 1959 
rating action, the RO redefined the veteran's 
service-connected disability as a post-operative peptic ulcer 
which was corrected by a subtotal gastrectomy and 
subsequently by a transthoracic vagotomy.  

Included in the claims file is also a report of a July 1960 
special VA GI examination performed in connection with a 
claim filed by the veteran for an increased rating.  The 
examining physician reported the presence of a well-healed 
abdominal scar from the partial gastrectomy and noted that 
the veteran had been receiving vitamin B-12 and B complex 
injections.  The examiner also reported that the veteran had 
stated that he was doing well on a regimen involving five or 
six smaller meals a day.  The diagnosis set forth in the 
examination report was postoperative subtotal gastrectomy and 
vagotomy for peptic ulcer, with mild to moderate residuals 
including dumping syndrome and secondary anemia.  

Based on this evidence, the RO, by a September 1960 rating 
action, redefined the veteran's service-connected disability 
as post-operative subtotal gastrectomy and vagotomy for 
peptic ulcer with mild to moderate residuals including 
dumping syndrome and secondary anemia.  Additionally, the RO 
assigned a 40 percent evaluation for this service-connected 
disability, effective from November 1960.  However, in an 
October 1960 rating action, the RO restored a 60 percent 
evaluation for this service-connected disability, effective 
from January 1959.  

Private medical records in the claims file document 
hospitalization from March to April 1976 for gastrointestinal 
problems.  He was observed to be having frequent bowel 
movements with bleeding, to be vomiting several times a day 
with blood in the vomitus, and to be having gastroesophageal 
reflux with sour material and poor swallowing.  A revision of 
the 1955 gastrojejunostomy was performed.  The final 
diagnosis pertaining to the veteran's gastrointestinal system 
was gastrojejunostomy anastomosis ulceration.  Other 
disorders diagnosed included hemorrhoids, benign prostatic 
atrophy, status post cholecystectomy, and arteriosclerotic 
heart disease with angina pectoris.  (VA outpatient treatment 
records documented that the latter disorder was diagnosed as 
early as November 1974 and that the veteran had undergone the 
removal of his gall bladder in 1959.)  The veteran was seen 
for post-surgical follow-ups and, in May 1976, was approved 
for return to normal activities.

The claims file contains VA medical records for treatment 
that the veteran received between March 1951 and May 1977.  
Most of these records, which were received by the RO in June 
1977, concerned outpatient treatment.  The reports show that 
the veteran underwent a special GI examination in July 1956 
and that he was again diagnosed to have [status post] 
subtotal gastrectomy, including "mild" dumping syndrome.  
This diagnosis was present throughout the records, as were 
the veteran's complaints of nausea, sweating, a feeling of 
faintness, vomiting, and diarrhea after meals.  

Furthermore, according to these VA outpatient treatment 
records, the veteran represented during visits that he had 
curtailed some of his job-related activities on account of 
his health.  A September 1951 treatment note documents the 
veteran's statement that he worked as a South Carolina 
highway patrolman.  The records also document that at the 
time of the July 1956 GI examination, the veteran reported 
that he had not worked since March 1956.  A November 1959 
treatment note indicates that the veteran reported that he 
was still working for the same employer but at a desk job 
rather than in a car on the highway.  However, at a July 1971 
treatment session, the veteran said that he was losing very 
little time from work on account of his health.  A February 
1972 treatment note stated that the veteran reported that he 
was working regularly.

Associated with the claims file are records of private 
hospitalization between May 1977 and July 1977.  These 
reports, which were submitted in connection with an increased 
rating claim, show that he was admitted in July 1977 with 
complaints on admission of nausea and vomiting.  An upper GI 
series was negative, and the veteran was diagnosed with acute 
gastritis and gastric hyperacidity.  Other disorders 
diagnosed during these hospital stays were subacute prostatis 
as well as acute and chronic myositis in the shoulder region.

The claims file also contains the reports of special VA 
gastrointestinal and neurological examinations that the 
veteran underwent in August 1982 in connection with an 
increased rating claim.  The examination report documented 
that the veteran complained of having epigastric pain, 
dyspepsia, nausea, vomiting, sweating, a feeling of faintness 
after eating, and five or six loose bowel movements each day 
since the time of his stomach surgery.  The examination, 
which was limited to the abdomen and rectum, resulted in 
diagnoses of status post subtotal gastrectomy, 
gastrojejunostomy, and vagotomy, with residuals of dumping 
syndrome and mild anemia and with elevated red cells indices 
suggesting vitamin B-12 or foliate deficiency.  The presence 
of a well-healed, nonsymptomatic surgical scar also was 
noted.  

Private medical records for the period October 1988 to 
December 1991 have been associated with the claims file.  
According to these documents, in December 1988 the veteran 
underwent a barium enema and upper GI X-ray series with a 
small bowel follow-through.  These tests revealed a normal 
functioning colon, without reflux of the terminal ileum, and 
rapid transit of material through the small bowel (which was 
found to be moderately dilated and to have prominent folds).  
A moderate-sized sliding hiatal hernia with reflux also was 
revealed.  The results of a Billroth II procedure with 
anastomosis were normal.  Also in December 1988, the veteran 
was diagnosed with anemia and granulocytic hyperplasia.

VA outpatient treatment records for the period November 1986 
to May 1992 are also contained in the claims file.  They 
document that, throughout this period, the veteran was taking 
medication for his dumping syndrome as well as vitamin B-12 
shots because of complaints of weakness and fatigue.  The 
records also note the veteran's complaints of frequent 
diarrhea and gastrointestinal distress after meals.  An 
August 1991 treatment note indicates that a stool sample 
given by the veteran contained no blood and that there was no 
evidence of severe or localized pain associated with his 
diarrhea; it was remarked that Kaopectate helped the 
veteran's dumping syndrome.  These VA outpatient records also 
show that in November 1986 the veteran was diagnosed with 
peripheral vascular disease (as well as with the 
arteriosclerotic heart disease diagnosed earlier) and in 
January 1992 with bladder outlet obstruction and prostatitis.  

Based on this evidence, the RO, by a March 1993 rating 
action, denied the issue of entitlement to a total rating 
based on individual unemployability.  The explained that the 
evidence of record did not demonstrate that the veteran was 
precluded from following a gainful occupation solely by 
reason of his service-connected GI disability.  

The claims file also contains VA outpatient treatment records 
for the veteran from August 1992 to April 1993.  These 
reports were received by the RO in May 1993 in connection 
with pending claims for an increased disability rating and 
for a total disability rating based on individual 
unemployability.  A December 1992 treatment note records a 
diagnosis of dumping syndrome associated with the 
gastrectomy.  The treating physician observed that the 
veteran had been having diarrhea associated with this 
syndrome and recorded the veteran's complaints that he had 
been experiencing weakness and sweating.  The physician found 
the veteran to have rectal bleeding.  Records of the visit 
showed that vitamin B-12 continued to be prescribed for the 
veteran.  Other disorders diagnosed were status post 
transurethral resection of the prostate (which the records 
showed the veteran underwent in June 1992), a possible 
urinary tract infection, and angina.  In January 1993, the 
veteran was again seen at the VA facility.  He was diagnosed 
with chronic anemia, a history of peripheral vascular 
disease, and status post-transurethral resection of the 
prostate.  

The outpatient treatment records also include a note from an 
April 23, 1993 visit.  This report documents diagnoses of 
status post-gastrectomy with dumping syndrome, status post 
cholecystectomy, diarrhea secondary to the gastrointestinal 
condition, coronary heart disease with angina, and prostatic 
ureteral transection.  The examiner commented in the 
treatment note that the veteran was 100 percent disabled and 
could not work because of his permanent stomach disorder.

By an April 1994 rating action, the RO denied the issue of 
entitlement to an increased evaluation for the veteran's 
service-connected GI disability as well as the claim of 
entitlement to a total disability rating based on individual 
unemployability.  In pertinent part in this decision, the RO 
explained that the evidence of record did not demonstrate 
that the veteran had been rendered individually unemployable 
by reason of his service-connected post-gastrectomy dumping 
syndrome alone.  

VA outpatient treatment records for the period of November 
1996 through July 1997 were received by the RO in November 
1997 in connection with the veteran's current claim of 
entitlement to a total disability rating based upon 
individual unemployability.  These records document that, 
when the veteran was seen in November 1996, his diagnoses 
included chronic mild anemia, status post gastrectomy, and 
chronic diarrhea.  However, theses records concerned mainly 
other disorders (some of which were previously diagnosed): 
coronary artery disease and angina, prostatitis, severe 
ischemic disease in both legs, claudication, and 
hypertension.

An October 1997 report from the VA Outpatient Clinic in 
Greenville, South Carolina notes that the veteran had been 
treated at that facility in August 1997.  Additionally, the 
record contains a notation that the staff physician had 
expressed his opinion that the veteran "is unable to work."  
The physician did not specify the disability, or 
disabilities, which rendered the veteran unable to work.  

The claims file also contains VA records of outpatient 
treatment received by the veteran between July 1997 and April 
1998.  These records, which were received by the RO in May 
1998, after issuance of the December 1997 rating decision 
concerning the current claim, indicate that the veteran was 
seen in July 1997 with complaints of exhaustion and leg pain.  
The diagnoses recorded for the visit included anemia.  Other 
diagnoses included coronary artery disease, angina, and 
ischemia in the feet.  A treatment note for the veteran's 
next visit, in August 1997, indicates that the diagnoses were 
the same as rendered during the previous visit.  The veteran 
was seen again in November 1997.  He was diagnosed with 
coronary artery disease (which was noted to be stable), 
benign prostate hypertrophy, status post transurethral 
resection, elevated cholesterol (for which medication was 
said to have been prescribed), and peripheral vascular 
disease.  The veteran's gastrointestinal condition was also 
addressed.  He had reported having loose stools, and a 
sigmoidoscopy was performed at this visit to determine the 
cause.  No lesions of the colon were detected.  After a GI 
series was conducted, however, the veteran was diagnosed, in 
November 1997, with diverticulosis and hypochromatic anemia.  

The veteran was next seen in April 1998.  The treatment note 
records that he complained, for the past week, of having 
"seizures" after eating involving weakness, a feeling of 
faintness, and blurred vision.  However, all diagnoses 
entered for the visit pertained to the veteran's 
cardiovascular condition.

The claims file also includes private medical records of 
treatment that the veteran has received from November 1996 to 
July 1997.  These reports, which were received by the RO in 
October 1997 (prior to the issuance of the December 1997 
rating decision concerning the current claim), document 
little about the gastrointestinal condition of the veteran.  
Rather, they illustrate cardiovascular treatment.  

Specifically, a November 1996 treatment note records the 
impression of severe peripheral vascular disease (primarily 
of the right lower extremity).  The report of an aortogram 
conducted in December 1996 provided the impressions of right 
superficial femoral artery occlusion, single-vessel runoff 
bilaterally with some disease proximally in those vessels, 
mild to moderate left superficial femoral non-occlusive 
disease, and moderate narrowing at the proximal left renal 
artery.  (Subsequent documentation, dated in April 1997, 
shows that the physician thought vascular surgery too risky 
in the veteran's case.)  In May 1997, the veteran was treated 
by another physician, who diagnosed probable ischemic heart 
disease with recent changes in anginal pattern, peripheral 
vascular disease with claudication, and status post 
gastrectomy with B-12 deficiency.  In May 1997, a coronary 
angiography revealed that the veteran had a total occlusion 
of the right coronary artery with approximately 70 percent 
proximal circumflex disease.  The veteran was deemed not a 
good candidate for bypass surgery.

According to an April 1998 report concerning the veteran's 
gastrointestinal condition prepared by his private physician, 
the veteran had complained of intestinal cramping and 
soreness, watery or loose bowel movements, and a feeling of 
weakness and perspiration during meals.  The physician stated 
that the weakness and diaphoresis after meals "sometimes 
precipitated an angina-equivalent episode" and noted that 
the veteran took nitroglycerin for such attacks.  Also, the 
physician reported that he had examined the veteran's rectum, 
that a Hemoccult test for occult blood was negative, and that 
the veteran had tenderness in the left and right lower 
quadrant with deep palpation.  The physician stated that he 
kept the veteran on an antiperistaltic medication that he had 
been taking but had changed another prescription from a 
gastric acid inhibitor to nizatidine.  The physician also 
noted that the veteran had severe peripheral vascular 
disease, angina, a history of peptic ulcer disease, and 
moderate coronary artery disease.  

In a Form 21-8940, Application for Increased Compensation 
Based On Individual Unemployability (Form 21-8940), which the 
RO received in October 1997, the veteran reported that he had 
been employed full time from 1939 to June 1983 as a 
supervisor for the South Carolina Highway Department and part 
time (25 hours per week) from 1986 to December 1990 as a 
"gopher" for a sand company.  He stated that his highest 
earnings at the Highway Department were $2,166.67 per month 
and at the sand company were $400.00 per month.  He averred 
that he had lost 18 months of work because of illness while 
with the Highway Department, 2 months of work at the sand 
company, that he last worked full time in June 1983, and that 
he became too disabled to work as of December 1990.  The 
veteran stated that he had a B-12 deficiency from his 
service-connected disability which has resulted in anemia and 
extreme weakness of his extremities.  Additionally, the 
veteran stated that he completed four years of high school 
education, that he had not received any other education or 
training before he had become too disabled to work, and that 
he had not received any education or training after he had 
become too disabled to work.  

A report made on VA Form 21-4192, Request For Employment 
Information In Connection With Claim For Disability Benefits 
(VA Form 21-4192), by the sand company was received by the RO 
in November 1997.  In this report, the veteran's former 
employer disclosed that the veteran had worked part time from 
August 1984 to June 1990 and that his duties were those of a 
shop helper.  The sand company also indicated that the 
veteran had been exempted from any lifting or any heavy work 
but did not specify the disability or disabilities which 
caused these concessions to be made or whether other factors 
were also involved.  The sand company also reported that the 
veteran "had to quit" and "wasn't able to do the job."  

In April 1998, the veteran presented testimony at a personal 
hearing held before a hearing officer at the RO.  At that 
time, the veteran confirmed that he had resigned his last 
full-time job and then had worked part time for a sand 
company (at a job demanding a great deal of lifting, 
mechanics, operating heavy equipment, and preparing work 
orders).  He maintained that as a result of his service-
connected disability, he had diarrhea, perspiration, and a 
feeling of faintness after each meal.  He suggested that, at 
those times, he would have to move his bowels so that he 
would feel that they had been "cleared out" and that he 
took a laxative that had been prescribed by his physician.  
He recounted that he would have two or three bowel movements 
after each meal and that medication that he had been taking 
helped the condition very little.  He implied that while 
working at this job, he continued to take several smaller 
meals each day.  The veteran also stated that he used the 
bathroom frequently and needed to be near a bathroom at all 
times.  These limitations, he further testified, interfered 
with his ability to carry on his employment at the sand 
company because once he ate lunch, his work day would be 
interrupted frequently for emergency uses of the bathroom.  

The veteran also recounted that he performed gardening at 
home but would have bathroom emergencies requiring him to 
turn off his lawn-care equipment and go inside his home.  He 
testified that he had not sought alternatives to employment 
at the sand company.  In addition, the veteran averred that 
he has angina for which he was required to take nitroglycerin 
and that this condition was caused by his gastrointestinal 
disorder.  Specifically, he testified that the angina would 
be ignited by the evacuations of his bowels after meals.  The 
veteran stated that he had last been treated for his dumping 
syndrome during the previous month by his regular physician 
at a VA facility.

II.  Analysis

The veteran's claim for a total disability rating based upon 
individual unemployability is well grounded.  That is, the 
evidence of record demonstrates that the claim is plausible.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

As the Board has previously discussed in this decision, a 
schedular evaluation of 60 percent is in effect for the 
veteran's service-connected GI disorder (his only 
service-connected disability).  The disability is currently 
defined as post-operative status, subtotal gastrectomy and 
vagotomy for peptic ulcer with mild to moderate residuals, 
including dumping syndrome and secondary anemia.  A 60 
percent evaluation is the maximum rating afforded under the 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.113, 
Diagnostic Code 7308 (1999).  

Under regulation 38 C.F.R. § 4.16(a), a total disability 
rating is warranted, where the schedular rating is less than 
total, when it is found that a disabled veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as the result of two or more disabilities 
provided at least one is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (1999).  Under regulation 38 C.F.R. 
§ 4.16(b), a total disability rating is available to the 
veteran who is unable to secure or follow a substantially 
gainful occupation but fails to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) 
(1999).  A substantially gainful occupation is one that is 
more than marginal and which permits the individual to earn a 
living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); 
38 C.F.R. § 4.16(a).  Marginal employment generally will be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Id.

In determinations of whether a veteran is unemployable, that 
is, incapable of securing or following a substantially 
gainful occupation, the test to be applied is not whether the 
veteran can find employment but whether the veteran is 
capable of performing the physical and mental acts required 
by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In making this inquiry, VA may not consider any nonservice-
connected disabilities of the veteran.  Rather, the question 
to be asked is whether the service-connected disability or 
disabilities of the veteran are sufficient to render him or 
her unemployable.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. 
App. 361; Pratt v. Derwinski, 3 Vet. App. 269 (1992).  
Neither the nonservice-connected disabilities nor the 
advancing age of a veteran may be considered in this inquiry.  
See 38 C.F.R. § 4.19 (1999); see also 38 C.F.R. § 3.341 
(1999).  

The veteran in the present case has been assigned a 
disability evaluation that meets the percentage standards of 
38 C.F.R. § 4.16(a).  Accordingly, his claim will be 
considered under this part of the regulation.  In this 
regard, the Board notes that the evidence of record reflects 
that the veteran ceased working full time in 1983 and 
thereafter, from 1986 to 1990, pursued only part-time 
employment.  The Board finds that this part-time employment 
constituted marginal employment.  The veteran represented in 
his Form 21-8940 that his part-time employment income never 
exceeded $400.00 per month.  Earnings of $400.00 per month 
represent an annual income that is lower than applicable 
poverty threshold figures established by the U.S. Department 
of Commerce, Bureau of the Census.  Thus, the Board finds 
that the veteran did not hold a substantially gainful 
occupation, his position with the South Carolina Highway 
Department, after June 1983.  Furthermore, the veteran has 
not worked since December 1990.  

The record also shows that the veteran has been treated for a 
number of ailments over the years, both while he was employed 
and thereafter.  In addition to his service-connected 
disorder, he has peripheral vascular disease (currently 
evaluated by his physician as severe), coronary artery 
disease, and angina.  He has undergone gall bladder and 
prostate surgery in addition to his partial gastrectomy and 
vagotomy.  Undoubtedly, the combination of these conditions 
would be debilitating.  

However, as observed above, the question to be answered in a 
claim for a total disability rating based upon individual 
unemployability is whether the veteran's service-connected 
disabilities alone would be sufficient to render him or her 
unemployable, regardless of whether other disorders of the 
veteran might also be sufficient to produce that result.  The 
veteran testified at the hearing held in April 1998 that he 
could not carry on even his part-time job because of 
discomfort and frequent bathroom emergencies after meals that 
would force him to interrupt his work immediately (even if he 
was in the midst of dealing with a customer).  Some 
corroboration of these contentions can be inferred from the 
statement submitted by the veteran's former part-time 
employer that the veteran "had to quit" his job because he 
"wasn't able to do [it.]"  It would appear from this 
evidence, therefore, that the veteran's service-connected GI 
disability adversely affects his ability to carry on even 
marginal employment successfully.  

In drawing this conclusion, the Board has also considered the 
severity of the veteran's service-connected GI disability, 
which is currently evaluated as 60 percent disabling.  
Moreover, the April 23, 1993 VA medical record includes a 
medical opinion that the veteran's stomach disorder is 
"permanent" and that, because of this condition, the 
veteran "could not work."  

In this regard, the Board notes that, an April 1994 rating 
decision had denied the veteran's claim of entitlement to a 
total disability rating based upon individual unemployability 
without addressing this evidence.  Specifically, that prior 
rating decision indicated that the evidence considered by the 
RO in denying the total rating claim was only VA outpatient 
dated August 6, 1992 to April 22, 1993, inclusive.  It 
appears, therefore, that the RO may not have considered the 
April 23rd, 1993 VA medical record in the April 1994 rating 
action.  VA may not ignore evidence of record favorable to a 
claimant.  See Garbrielson v. Brown, 7 Vet. App. 38 (1994).  
Therefore, the medical assessment (of the permanency and 
severity of the veteran's service-connected GI disorder) must 
be considered in the current appeal.  

The Board observes that the record contains no other later 
medical opinion contradicting the April 23, 1993 opinion, and 
the Board finds that no other reason for rejecting that 
opinion is presented by the record.  (An October 1997 VA 
medical record indicates that a staff physician had expressed 
his opinion that the veteran "is unable to work."  The 
physician, however, did not elaborate on the disability, or 
disabilities, which rendered the veteran unemployable.)  

The Board acknowledges that the medical evidence of record 
indicates that the veteran has been treated for various 
nonservice-connected disabilities.  Clearly, all of the 
evidence of record does not weigh in favor of the veteran's 
claim.  Significantly, however, an individual seeking 
compensation for disability is not required to prove the 
elements of the claim to a certainty.  It is enough if a 
preponderance of the evidence of record does not weigh 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Such is the case here.  The evidence of record at 
least creates reasonable doubt, the benefit of which must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102, 4.3 (1999).  Therefore, resolving 
reasonable doubt in favor of the veteran, the Board finds 
that his service-connected GI disability has, by itself, 
rendered him incapable of securing or following a 
substantially gainful occupation.  The veteran is, therefore, 
entitled to a total disability rating based upon individual 
unemployability.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is granted.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

